                                     Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 1 of 8




                              1 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              2 Cynthia A. Castillo (State Bar No. 316026)
                                ccastillo@fbm.com
                              3 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              4 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              5 Facsimile: (415) 954-4480

                              6 Attorneys for BAKER TECHNOLOGIES, INC.
                                and TILT HOLDINGS INC.
                              7

                              8                               UNITED STATES DISTRICT COURT

                              9                              NORTHERN DISTRICT OF CALIFORNIA

                           10

                           11 RICHARD KOMAIKO and MARCIE                     Case No. 4:19-CV-03795-DMR
                              COOPERMAN, on behalf of themselves and
                           12 others similarly situated,                     DEFENDANTS’ OPPOSITION TO
                                                                             PLAINTIFFS’ MOTION TO STRIKE OR
                           13                  Plaintiffs,                   IN THE ALTERNATIVE, TO PERMIT
                                                                             THE FILING OF A SURREPLY
                           14            vs.
                                                                             Date:    January 23, 2020
                           15 BAKER TECHNOLOGIES, INC. and TILT              Time:    1:00 p.m.
                              HOLDINGS INC.,                                 Crtrm: 4
                           16                                                Magistrate Judge Donna M. Ryu
                                        Defendants.
                           17                                                Trial Date: TBD

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                     37884\13000946.1
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
                                     Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 2 of 8




                              1          Defendants TILT Holdings Inc. (“TILT”) and Baker Technologies, Inc. (“Baker,” and together

                              2 with TILT, “Defendants”) filed their Reply In Support of their Motion to Dismiss (“Reply”) on

                              3 December 20, 2019. Over a month after Defendants filed their Reply brief and only one business day

                              4 before the January 23, 2020 hearing on Defendants’ Motion to Dismiss, Plaintiffs filed their Motion to

                              5 Strike New Arguments Raised in Defendants’ Reply in Support of Motion to Dismiss (ECF 41) Or, In

                              6 the Alternative, to Permit the Filing of a Surreply (“Motion to Strike”). Plaintiffs have offered no

                              7 reason justifying their belated filing, and the Motion to Strike may be denied on that basis alone.

                              8 Even if the Court entertains the Motion to Strike, it should nonetheless deny it because Defendants did

                              9 not improperly raise a new argument in their Reply. The purported new argument about which

                           10 Plaintiffs complain was raised in response to unpleaded successor liability arguments that Plaintiffs

                           11 raised for the first time in their Opposition to Defendants’ Motion to Dismiss (“Opposition”).

                           12            While these points are alone dispositive, Defendants note that Plaintiffs’ arguments on the

                           13 merits of the issues they seek to raise are demonstrably wrong. Defendants reserve the right to fully

                           14 respond to Plaintiffs’ arguments should the Court allow their proposed Surreply in Opposition to

                           15 Defendants’ Motion to Dismiss (“Surreply”). But, given the imminence of the January 23rd hearing

                           16 date, Defendants preview here their response to Plaintiffs’ improper Surreply. First, Plaintiffs

                           17 misapply the internal affairs doctrine. Under the internal affairs doctrine, California courts would

                           18 apply the law of TILT’s place of incorporation to determine whether TILT is a successor to Baker
                           19 because matters peculiar to corporations, such as “mergers, reorganizations, or consolidations” cannot

                           20 practicably be determined differently in different states. Restatement (Second) of Conflict of Laws

                           21 § 302 cmt. a (1971). Second, Plaintiffs’ successor liability theory is not viable in Canada. Plaintiffs

                           22 have not cited a single case where a court has held that the successor liability doctrine actually applies

                           23 in Canada—they cite cases stating only that it could potentially apply in some circumstances. Nor has

                           24 it been applied (in either Canada or the United States) to a case such as this one where an entity

                           25 acquires the stock but not the assets of another entity. See, e.g., Gerritsen v. Warner Bros. Entm’t

                           26 Inc., 116 F. Supp. 3d 1104, 1131–32 (C.D. Cal. 2015) (requiring allegations of an asset purchase as a

                           27 prerequisite to finding successor liability). For this reason, allowing jurisdictional discovery would be

                           28 futile.
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                                   37884\13000946.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                     1
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
                                     Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 3 of 8




                              1 I.       PLAINTIFFS’ MOTION TO STRIKE SHOULD BE DENIED BECAUSE
                                         DEFENDANTS DID NOT IMPROPERLY RAISE A NEW ARGUMENT IN THEIR
                              2          REPLY.
                              3          Although courts “ordinarily decline to consider arguments raised for the first time in a reply

                              4 brief,” a court may consider a new argument raised in a reply if the argument responds to an issue

                              5 raised in an opposition brief. United States v. Bohn, 956 F.2d 208, 209 (9th Cir. 1992) (appellant may

                              6 raise a new issue in a reply brief in response to appellees’ brief); see also Defs. of Wildlife v. U.S.

                              7 Fish, No. 16-CV-01993-LHK, 2016 WL 4382604, at *10 (N.D. Cal. Aug. 17, 2016) (courts may

                              8 consider new evidence offered in reply brief when it is offered in response to arguments made in

                              9 opposition brief). Defendants properly raised the issue of the applicability of British Columbia law in

                           10 their Reply in response to Plaintiffs’ unpleaded successor liability theory, which Plaintiffs raised for

                           11 the first time in their Opposition.

                           12            In their First Amended Complaint, Plaintiffs alleged that TILT was liable for Baker’s conduct

                           13 because it assumed the liabilities of Baker as a result of a purported merger between Baker and TILT.

                           14 FAC ¶ 122. Along with Defendants’ Motion to Dismiss, Defendants submitted unrebutted evidence

                           15 showing that Baker and TILT never merged and that TILT merely has an indirect 85% ownership

                           16 interest in Baker. Milton Decl. ¶¶ 6, 13. Realizing that their merger allegations were refuted (and

                           17 thus cannot be accepted as true), Plaintiffs argued in their Opposition that even if Baker and TILT did

                           18 not legally merge, TILT may nonetheless be liable for Baker’s conduct under the doctrine of successor
                           19 liability as it is applied in California. Opp. at 15. Plaintiffs provided no basis for their assertion that

                           20 California successor liability law applied to British Columbia corporations. In response to that new,

                           21 unpleaded theory, TILT argued that British Columbia law, and not California law, applies to the

                           22 determination of whether TILT is liable as Baker’s successor. TILT also argued in its Reply that even

                           23 California successor liability applies only in cases where there have been asset transfers, not mere

                           24 stock transfers, and that Plaintiffs do not and cannot allege the necessary facts. These arguments were

                           25 proper because they were raised in response to Plaintiffs’ new argument that even absent an actual

                           26 merger successor liability potentially applies to the facts of this case. Despite having had Defendants’

                           27 Reply for over a month, Plaintiffs only now—on the eve of the hearing date—claim they were

                           28 somehow unfairly surprised. Plaintiffs’ Motion to Strike should therefore be denied.
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                                    37884\13000946.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                     2
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
                                      Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 4 of 8




                              1 II.      THE ARGUMENTS IN PLAINTIFFS’ SURREPLY ARE WITHOUT MERIT.
                              2
                                         A.     The internal affairs doctrine applies here and requires the Court to apply the law
                              3                 of TILT’s place of incorporation to the successor liability issue.

                              4          Plaintiffs incorrectly argue in their proposed Surreply that the Court must apply California law

                              5 to the successor liability issue because the internal affairs doctrine does not apply here. Plaintiffs’

                              6 argument misconstrues § 302 of the Restatement (Second) of Conflict of Laws and California case law

                              7 applying it.

                              8          Section 302(1) of the Restatement (Second) of Conflict of Laws provides that courts should

                              9 apply the law of the place of incorporation to “issues involving the rights and liabilities of a

                           10 corporation.” California has by statute expressly adopted the internal affairs doctrines as the law of

                           11 the state of California. Cal. Corp. Code § 2116; see also Miele v. Franklin Res., Inc., No. 3:15-CV-

                           12 00199-LB, 2015 WL 4934071, at *8 (N.D. Cal. Aug. 18, 2015). Under the internal affairs doctrine,

                           13 the law of a corporation’s place of incorporation applies except “in the unusual case where, with

                           14 respect to the particular issue, some other states has a more significant relationship to the occurrence

                           15 and the parties.” Restatement (Second) of Conflict of Laws § 302(2) (emphasis added.) This is not

                           16 that “unusual” case where an exception to the general rule applies. The comments to Section 302(2)

                           17 explain that ordinarily the law of the place of incorporation should govern because “many matters

                           18 involving a corporation cannot practicably be determined differently in different states.” Restatement
                           19 § 302 cmt. e. The comments enumerate several examples of issues that cannot practicably be

                           20 determined differently in different states, including “mergers, consolidations, and reorganizations.”

                           21 Id. Thus far from being the unusual exception where the internal affairs doctrine would not apply, this

                           22 case is the paradigm example where it is meant to control. Moreover, the only case to have

                           23 considered the issue in California held that California courts would apply the law of the state of

                           24 incorporation to successor liability issues. See Maine State Ret. Sys. v. Countrywide Fin. Corp., No.

                           25 2:10-CV-0302 MRP, 2011 WL 1765509, at *4 (C.D. Cal. Apr. 20, 2011).

                           26            Neither Lidow nor Friese stands for the proposition that California would apply its own law to

                           27 determine whether a corporation is a successor-in-interest. As the comments to § 302(2) note, certain

                           28 matters need not be determined by the place of incorporation under the internal affairs doctrine. For
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                                    37884\13000946.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                      3
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
                                     Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 5 of 8




                              1 example, a forum state may regulate the conduct of a foreign corporation and apply its own tort law,

                              2 such as by prohibiting a corporation from wrongfully retaliating against its CEO. Lidow v. Superior

                              3 Court, 206 Cal. App. 4th 351, 362 (2012). A forum state may also regulate a foreign corporation’s

                              4 conduct with respect to the sale of securities in the forum state. See generally Friese v. Superior

                              5 Court, 134 Cal. App. 4th 693, 711 (2005). There is also no support for Plaintiffs’ assertion that courts

                              6 do not apply the internal affairs doctrine to matters that affect the rights of third parties. See Maine

                              7 State Ret. Sys., 2011 WL 1765509, at *4 (noting that matters that affect the interests of a corporation’s

                              8 creditors fall under Section 302); see also Allstate Ins. Co. v. Countrywide Fin. Corp., 824 F. Supp. 2d

                              9 1164, 1172 (C.D. Cal. 2011) (applying the internal affairs doctrine in a securities fraud class action

                           10 and stating that “[e]ven corporate functions which implicate the rights of creditors, such as mergers

                           11 and reorganizations, fall within the doctrine” (citing Restatement Section 302 cmt. a, e)).

                           12
                                         B.      Plaintiffs’ successor liability theory is not viable in either the United States or
                           13                    Canada.

                           14            Plaintiffs argued in their Opposition that the Court should exercise personal jurisdiction over

                           15 TILT because alternative successor liability theories, such as the “de facto merger” or “mere

                           16 continuation” doctrines might apply. Opp. at 15. In its Reply, TILT argued that Plaintiffs’ successor

                           17 liability arguments fail because (1) successor liability theories have not been applied by courts in

                           18 British Columbia, where TILT is incorporated, and (2) because Plaintiffs have failed to plead facts
                           19 giving rise to successor liability under California law. In their Surreply, Plaintiffs failed to address the

                           20 fact that successor liability applies only after asset transfers, which Defendants’ unrefuted evidence

                           21 shows did not occur here. Because Plaintiffs have not (and cannot) plead that Baker transferred its

                           22 assets, the Court need not delve into the supposed conflict of laws issue. See Gerritsen, 116 F. Supp.

                           23 3d at 1131–32.

                           24            To the extent that the Court applies British Columbia law, Plaintiffs have failed to cite any

                           25 case where a Canadian court applies successor liability. Indeed, as the Court of Queen’s Bench of

                           26 Alberta stated in Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. v. Liebig & Keown LLP,

                           27 there is only one final decision on the issue of successor liability in Canada, “and the holding in that

                           28 case rejected the doctrine [of successor liability].” 2016 CarswellAlta 1425, at ¶ 24 (Alta. Q.B.)
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                                     37884\13000946.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                      4
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
                                       Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 6 of 8




                              1 (citing Cominco Ltd. v. Westinghouse Canada Ltd.; Cominco Ltd. v. Canadian General Electric Co.

                              2 (1981), 127 D.L.R. (3d) 544, 45 B.C.L.R. 26 (B.C.S.C.)).

                              3           Plaintiffs argue that both Cominco and Cooperatieve Centrale are inapposite because they

                              4 failed to consider the New Jersey Supreme Court’s decision in Ramirez v. Amsted Industries Inc., 86

                              5 N.J. 332 (1981). Ramirez held that an entity may be liable as a successor “for injuries caused by a

                              6 defective product manufactured and placed in the stream of commerce by a predecessor,” even where

                              7 traditional successor liability theories such as the “de facto merger” doctrine do not apply. This rule is

                              8 known as the product line exception. While some Canadian courts have considered the possibility that

                              9 Ramirez’s product line exception might be a viable theory in Canada, as of yet no Canadian court has

                           10 actually applied Ramirez. Far from being a watershed case as Plaintiffs claim, “only a small number
                                                                                                                    1
                           11 of state courts have chosen to follow the lead of [California’s Alad v. Ray               and New Jersey’s

                           12 Ramirez] and adopt a similar ‘product line’ theory of liability,” whereas “the overwhelming majority

                           13 of courts, including those of Massachusetts, have refused to expand the traditional rule [of successor

                           14 nonliability] without clear legislative guidance.” Nat’l Gypsum Co. v. Cont'l Brands Corp., 895 F.

                           15 Supp. 328, 340 (D. Mass. 1995). Moreover, Ramirez is applicable only to products liability cases

                           16 premised on strict liability. Even California courts have held that the product line exception to

                           17 traditional successor liability rules is not applicable outside the context of strict products liability

                           18 cases. Franklin v. USX Corp., 87 Cal. App. 4th 615, 629, 105 Cal. Rptr. 2d 11 (2001). The product
                           19 line exception adopted in Ramirez is wholly irrelevant to cases such as this one that do not involve

                           20 products liability. Thus, Plaintiffs’ assertion that the Cominco decision is inapplicable because it did

                           21 not consider or address Ramirez is unpersuasive.

                           22             Finally, it is important to note that the Canadian cases that Plaintiffs cite are factually

                           23 distinguishable as they all involve asset transfers, which has not happened here. Milton Decl. ¶ 13.

                           24 Some of those cases also involved the express assumption of liabilities through contract following the

                           25 sale of manufacturing assets—facts also not present here. See Boehler v. Blaser Jagdwaffen GmbH,

                           26

                           27      1
                                California adopted the product line exception in Ray v. Alad Corp., 19 Cal. 3d 22, 34, 560 P.2d 3
                           28 (1977). The New Jersey Supreme Court adopted the Ray Court’s reasoning in Ramirez.
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                                     37884\13000946.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                      5
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
                                      Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 7 of 8




                              1 2000 BCSC 710, 200 CarsewellBC 987 (asset transfer agreement provided that assets were transferred

                              2 along with “all rights and obligations”); Parlette v. Sokkia Inc., 2006 CarswellOnt 6202 (finding that

                              3 the asset purchaser expressly assumed all of seller’s product liabilities in an asset contribution

                              4 agreement). Thus even accepting Plaintiffs’ argument that the law on successor liability is unsettled

                              5 in Canada, the Court should still grant TILT’s Motion to Dismiss because Canadian courts would not

                              6 apply successor liability where TILT did not acquire Baker’s assets.

                              7            C.      Plaintiffs’ request for jurisdictional discovery should be denied because
                                                   jurisdictional discovery would be futile.
                              8
                                           Finally, Plaintiffs ask for jurisdictional discovery to determine whether some state other than
                              9
                                   British Columbia, such as Massachusetts or California, has a greater interest than British Columbia in
                           10
                                   applying its successor liability law. Aside from the issue that the application of the internal affairs is a
                           11
                                   legal question and does not turn on the availability of factual discovery, allowing jurisdictional
                           12
                                   discovery would be futile. Even if United States law (whether California or Massachusetts) could
                           13
                                   conceivably apply to the successor liability issue (it does not), jurisdictional discovery would be futile
                           14
                                   because courts in the United States apply successor liability theories such as the “de facto merger” or
                           15
                                   “mere continuation” doctrines only where an entity transfers its assets to another entity for inadequate
                           16
                                   consideration. Franklin, 87 Cal. App. 4th at 629; see also Premier Capital, LLC v. KMZ, Inc., 464
                           17
                                   Mass. 467, 475 (2013) (“Our decisions addressing successor liability have recognized consistently that
                           18
                                   successor liability depends on a transfer of all, or substantially all, assets from predecessor to
                           19
                                   successor.”); Nat’l Gypsum Co., 895 F. Supp. at 337 (noting that successor liability cases follow a
                           20
                                   virtually identical pattern: “a corporation which is solvent (or if technically insolvent, at least some
                           21
                                   assets to pay its creditors), transfers its assets in a collusive transaction to another entity in which
                           22
                                   these same shareholders end up with an equity interest, now unencumbered” (emphasis added)).
                           23
                                   Transfers of stock are never enough to give rise to successor liability. Successor Agency to Former
                           24
                                   Emeryville Redevelopment Agency v. Swagelok Co., 364 F. Supp. 3d 1061, 1074 n.3 (N.D. Cal. 2019)
                           25
                                   (“[S]uccessor liability according to California law ‘requires the purchase of assets, not merely the
                           26
                                   purchase of stock.’”).
                           27
                                           Defendants have submitted unrefuted evidence that Baker has not transferred any assets to
                           28
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                                          37884\13000946.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                          6
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
                                     Case 4:19-cv-03795-DMR Document 50 Filed 01/22/20 Page 8 of 8




                              1 TILT, Milton Decl. ¶ 13, and Plaintiffs do not even argue in their Surreply that Baker has transferred

                              2 its assets or that TILT is now operating Baker’s business. This is fatal to Plaintiffs’ successor liability

                              3 theory, and therefore jurisdictional discovery would be futile. Terracom v. Valley Nat. Bank, 49 F.3d

                              4 555, 562 (9th Cir. 1995) (“Where a claim to jurisdiction is “based on bare allegations in the face of

                              5 specific denials made by defendants, the Court need not permit even limited discovery[.]” (internal

                              6 quotation marks omitted)).

                              7                                              CONCLUSION
                              8          The Court should deny Plaintiffs’ Motion to Strike New Arguments Raised in Defendants’

                              9 Reply in Support of Motion to Dismiss (ECF 41) Or, In the Alternative, to Permit the Filing of a

                           10 Surreply.

                           11 Dated: January 22, 2020                         FARELLA BRAUN + MARTEL LLP

                           12
                                                                              By: /s/ Cynthia A. Castillo
                           13
                                                                                  Cynthia A. Castillo
                           14
                                                                              Attorneys for BAKER TECHNOLOGIES, INC. and TILT
                           15                                                 HOLDINGS INC.
                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’                                                      37884\13000946.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                       7
 San Francisco, California 94104
         (415) 954-4400
                                   MOTION TO STRIKE
                                   Case No. 4:19-cv-03795-DMR
